Citation Nr: 0431226	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  94-42 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1951 to May 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1993 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  In the decision, the RO denied the 
veteran's request to reopen a previously denied claim for 
service connection for a heart disorder.  The Board reopened 
the claim in a decision of November 1996.  The Board remanded 
the case for additional development of evidence in April 
1999.  In a decision of July 2003, the RO denied service 
connection for a heart disorder, to include coarctation of 
the aorta with hypertension, mitral valve prolapse, and 
coronary artery disease.  

In April 2004, the Board requested a medical expert opinion 
from the Veterans Health Administration (VHA).  Such an 
opinion was provided in May 2004.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2004, the Board provided the veteran with a copy of 
the May 2004 medical opinion which had been obtained from the 
VHA, and notified him that he could submit any additional 
evidence or argument which he wished to have considered.  
Subsequently, in Padgett v. Principi, 18 Vet. App. 188 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) issued a decision which held, in essence, that 
the Board had the authority to obtain medical opinions, but 
could not consider such opinions without remanding the case 
to the RO for review unless that right had been waived by the 
appellant.  In light of that decision, the Board sent a 
letter to the veteran in August 2004 asking the veteran 
whether he preferred to have the case remanded to the RO for 
initial review of the medical opinion or whether he instead 
would waive his right to have the evidence considered by the 
RO.  No response was received from the veteran.  
Subsequently, in October 2004, the veteran's representative 
submitted correspondence indicating that the veteran was not 
waiving his right to have this case remanded to the RO.  

Subsequent to the Board's August 2004 letter, but prior to 
receipt of the response from the veteran's representative, 
the Court granted motions for full Court decision in Padgett, 
withdrew the Court's July 9, 2004, opinion, and referred the 
case to the full Court for disposition.  See Padgett v. 
Principi, No. 02-2259 (U.S. Vet. App. Sept. 14, 2004)(en 
banc)(per curium order.)  The order from the full court 
considering the Padgett case has not yet been issued, and it 
is unknown whether or not the Court will ultimately require 
the Board to remand cases for initial review of VHA opinions 
by the RO.  Nevertheless, in order to conform with the 
veteran's wishes, as expressed by his representative, the 
Board concludes that referral of the matter to the RO for 
review of the VHA opinion is in order.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should review the record including 
the medical opinion received from the 
VHA, and determine whether the 
appellant's claim may now be granted.  If 
the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.

The purpose of this REMAND is to obtain additional procedural 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




